DETAILED ACTION

Withdrawn Rejections
Any rejections made in the previous Office Action mailed 2/3/2022 and not repeated below are hereby withdrawn due to the Applicant's amendment filed on 4/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9-11, 24, 26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the upper face" in line 4, and “the lower face” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 28 recites the limitations "the upper face" in line 4, and “the lower face” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 29 recites the limitations "the upper face" in line 4, and “the lower face” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 29 recites the limitation “the upper non-thermofusible sheet” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “the supplemental upper non-thermofusible sheet” or not. Appropriate correction is required.
Claim 30 recites the limitations "the upper face" in line 4, and “the lower face” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 recites the limitation “the supplemental lower non-thermofusible sheet” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 30 recites the limitation “the lower non-thermofusible sheet” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 31 recites the limitations "the upper face" in line 4, and “the lower face” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Allowable Subject Matter
Claims 1, 5-7, 9-11, 24, 26 and 28-31 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781